Citation Nr: 0030781	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  97-27 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for alleged, chronic 
residuals of a right hand injury.

2.  Entitlement to service connection for alleged, chronic 
residuals of a bilateral foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.  

This matter is at the Board of Veterans' Appeals (Board) from 
a June 1997 decision by the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO) which denied service 
connection for residuals of a right hand injury and residuals 
of a bilateral foot injury.

The June 1997 decision also denied service connection for a 
scar on the veteran's stomach.  The record reflects that he 
has not disagreed with that decision.  A claimant's timely 
filed notice of disagreement initiates an appeal of an 
adjudicative determination by the agency of original 
jurisdiction and expresses the desire to contest the result 
of such an adjudication.  As he has not addressed the issue 
of service connection for a scar on his stomach in either a 
notice of disagreement or any other communication since the 
June 1997 decision, the issue of entitlement to same is not 
now before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(1999).


FINDINGS OF FACT

1.  There is evidence of record establishing that the veteran 
engaged in combat in Vietnam.

2.  The veteran has presented no competent, probative 
evidence of record which shows that he currently has 
residuals of a right hand injury that could be related to an 
in-service incident.

3.  There is no competent, probative evidence of record which 
shows that he currently has residuals of a bilateral foot 
injury that could be related to an in-service incident.


CONCLUSIONS OF LAW

1.  A right hand injury was not incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303; 3.304 (1999).

2.  A bilateral foot injury was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303; 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service personnel records indicate that the veteran served in 
Vietnam.  The service medical records are negative for any 
injury or disease related to his right hand or feet during 
his service.  At the December 1968 medical examination on 
release from active duty, the only physical defect noted was 
a burn on his right forearm.  His feet and upper extremities 
were clinically noted to be normal on that occasion.  

In November 1970, the veteran filed a claim for service 
connection of a broken right hand and an injured right foot.  
He reported that he broke his right hand in service when he 
hit the ground after being pushed by a door-gunner while 
disembarking from a helicopter.  Other than alleging that his 
"[right] foot condition . . . is a matter of record since . 
. . I had to go to the dispensary," he did not provide any 
specific details at that time regarding a foot injury.

By April 1971 decision, the RO denied service connection for 
residuals of a right hand or right foot injury because the 
veteran failed to report for a VA medical examination 
scheduled in March 1971.  The veteran was so notified, and he 
did not appeal that decision.


In May 1997, the veteran filed a claim of service connection 
for a right hand injury and injuries to both feet, reporting 
that he sustained the injuries while dodging rocket fire in 
Vietnam.  He stated that he was treated onboard the USS 
Valley Forge and that his right foot was in a cast for two 
weeks in 1967.  

After reviewing the service medical records, the RO denied 
service connection for right hand and bilateral foot 
disabilities by June 1997 decision on the basis that there 
was no evidence of the veteran's claimed injuries in the 
record.  

The veteran initiated a timely appeal of the decision in 
August 1997, and at the same time reported that he fractured 
both his "right hand and foot while getting off a helicopter 
in Vietnam."  He stated that he was treated for the injuries 
aboard the USS Lennaway, including casts applied to the right 
hand and right foot, after which he was transferred to the 
USS Repose for two weeks convalescence.  In the September 
1997 substantive appeal, he reported that his right hand was 
"injured" in April 1967, and he was treated for same aboard 
the USS Valley Forge.  He also stated that a "bilateral foot 
condition" was treated in Japan in 1967.

Private medical records of record indicate that the veteran 
was treated by a physician from November 1995 to September 
1996 for status post cerebral vascular accident, 
hypertension, and hyperlipidemia.  The private medical 
records also revealed a history of atherosclerotic disease.  
The records reveal no complaint, clinical finding, or 
treatment for any musculoskeletal disorder related to the 
veteran's right hand or feet.

VA outpatient medical records dated from January 1995 to 
March 1997 reveal clinical findings and treatment of numerous 
medical problems, primarily complications and symptoms 
related to the veteran's history of cardiovascular and 
cerebrovascular accidents.

On VA medical examination in September 1997, the veteran 
reported again that he fractured his right hand and right 
foot during service.  He did not complain of any residuals or 
symptoms related to the fractures.  Clinical examination 
revealed that the veteran's bones, muscles, and joints were 
within normal limits.  There was no diagnosis reported 
relative to a right hand or foot disorder.  

In an effort to verify the veteran's accounts of in-service 
stressful incidents, the RO sent a March 1998 request to the 
appropriate service department, asking for records pertaining 
to the veteran and his unit during his service.  In response, 
copies of unit diaries showing sailing dates of the veteran's 
unit from September to December 1966, and a list of 
casualties of his company in 1967 were furnished.  These 
various documents confirm his assertions that his military 
unit came under rocket fire in Vietnam.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; 3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Where a veteran establishes status as a combat veteran, 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and Caluza v. 
Brown, 7 Vet. App. 498 (1995), set forth the correct 
application of 38 U.S.C.A. § 1154(b) (West 1991), which 
requires a three-step analysis.  First, it must be determined 
whether a claimant produced "satisfactory lay or other 
evidence of such injury or disease."  38 U.S.C.A. 
§ 1154(b).  "Satisfactory evidence" is defined as credible 
evidence that would allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service.  Collette, 82 
F.3d at 393.  Second, it must be determined whether the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. § 
1154(b).  Third, once the first two steps are met, the 
Secretary will accept the combat veteran's evidence as 
sufficient proof of service incurrence, even if no official 
record of such incurrence exists, unless the government can 
meet the burden of showing clear and convincing evidence to 
the contrary.  Id.  

It must be noted, however, that the presumption afforded 
under section 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, and not 
the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  In sum, section 1154(b) does not presumptively 
establish service connection for a combat veteran; rather, it 
relaxes the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); 
Velez v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996).  The veteran must still establish 
entitlement to service connection by medical evidence showing 
a nexus between a current disability and the reported service 
incident.  See Caluza, 7 Vet. App. at 507.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110; and see 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353. 1355-1356 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A § 1110 to require evidence of a present disability 
to be consistent with congressional intent); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
VA shall assist a claimant in developing all facts pertinent 
to a claim, and shall provide a medical examination when it 
may substantiate entitlement to the benefits sought.  VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  See Veteran's Claims 
Assistance Act 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The resolution of the issues in this case must be considered 
on the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

The Board is not free to judge weight or credibility of 
evidence, except to the extent that it may determine certain 
evidence to be inherently incredible or beyond the competence 
of the witness.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995); King (Roderick) v. Brown, 5 Vet. App. 19, 21 
(1993); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  All 
evidence not, on its face, inherently incredible or beyond 
the competence of the witness is presumed credible.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for service 
connection to be granted.  See Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997); Grottveit, 5 Vet. App. at 93.  This 
burden may not be met merely by presenting lay testimony, as 
lay persons are not competent to offer medical opinion.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds, and it is not contended otherwise, that the 
veteran had combat service during his tour of duty in 
Vietnam.  Thus, the three step analysis required by 38 
U.S.C.A. § 1154(b) is applicable.  See Collette and Caluza, 
supra.  As noted above, it must be determined whether the 
veteran has produced "satisfactory lay or other evidence of 
such injury or disease."  38 U.S.C.A. § 1154(b).  In this 
case, the Board finds that the veteran's contentions 
regarding his service-related injuries are credible, and are 
supported by the unit diaries furnished by the service 
department indicating that his unit came under rocket attack 
in Vietnam.  Thus, the Board holds that his statements and 
the diaries combine to establish credible, "satisfactory 
evidence," and allow for the conclusion that the veteran did 
sustain injury to his right hand and feet during his service 
in Vietnam.  See Collette, 82 F.3d at 393.  

However, as set forth above, in order to establish service 
connection for his claimed disabilities, the veteran must 
present competent evidence of current hand or foot disability 
in the form of a medical diagnosis.  His statements regarding 
residuals of in-service right hand or foot injury, in 
conjunction with the symptoms allegedly associated with the 
injuries, cannot establish the existence of current hand or 
foot disability.  He is not competent to establish the 
existence of a current disability as this is an issue of 
medical diagnosis which requires medical expertise in order 
to have probative value.  See Caluza, 7 Vet. App. at 504; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The Court has long held that evidence which requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  See 
Espiritu, supra.  Nothing in the claims folder shows that the 
veteran has any of these necessary qualifications to render a 
medical opinion.  While he may present competent lay evidence 
regarding symptoms of current right hand and current 
bilateral foot conditions, he is not competent to establish 
that those symptoms constitute a diagnosis of a right hand 
disability or a bilateral foot disability, or that such 
symptoms are related to any in-service injuries he may have 
sustained.  See Caluza, Grottveit, supra.

The Board notes that the veteran's history of right hand and 
bilateral foot injuries were recorded in January and 
September 1997 VA examination reports.  However, those 
notations appear to be bare transcriptions of a lay history, 
and therefore do not constitute competent medical evidence 
that the veteran currently has a right hand or bilateral foot 
disability that is related to his service.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  The Board recognizes 
the veteran's belief that he currently has a right hand and a 
bilateral foot disability because of trauma he sustained 
during active service, but the veteran is not a physician, 
and he is not qualified to express a medical opinion as to 
such a relationship.  Espiritu, 2 Vet. App. at 495.  
Therefore, as competent evidence of a nexus between current a 
current right hand or bilateral foot disability and active 
service have not been furnished, the veteran has failed to 
establish valid claims for entitlement to service connection 
for said disabilities.  See Hickson, 12 Vet. App. at 253; 
Pond, 12 Vet. App. at 346 (1999); Godfrey, 7 Vet. App. at 
406.

As shown above, the post-service medical evidence amounts to 
VA medical examination in 1997, recent VA outpatient medical 
records, and private medical records dated from November 1995 
to September 1996.  The entirety of the medical records are 
devoid of current clinical findings of any musculoskeletal 
and chronic residual injury or disability related to the 
veteran's right hand or either foot.  In view of the lack of 
any medical evidence establishing the current existence of 
chronic pathology related to his right hand or feet, the 
veteran has not met the necessary requirement to establish 
service connection, i.e., establishing a current disability 
by medical diagnosis.  For the reasons stated above, and in 
the absence of competent medical evidence of current 
residuals of either a right hand injury or a bilateral foot 
injury shown to be related to an incident of service, the 
veteran's claim of service connection for residuals of a 
right hand injury and residuals of a bilateral foot injury 
must be denied.  See Hickson; Pond; Godfrey, all supra.

Additionally, given the medical evidence of record indicating 
the absence of residuals of a right hand injury or residuals 
of a bilateral foot injury, the Board finds that no 
reasonable possibility exists that further medical inquiry 
would assist the veteran in establishing entitlement to the 
benefit in question.  See Veteran's Claims Assistance Act 
2000, supra.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a right hand injury is 
denied.

Service connection for residuals of a bilateral foot injury 
is denied.


		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


